On Motion for Rehearing.
We agree with the contention of appellant that the act of a third party that was the sole proximate cause of a collision 'is a complete defense regardless of whether such third party was negligent. Any statement in our original opinion to the contrary is withdrawn. We are, however, of the opinion that the court did not err in refusing the issues in the form in which they were requested.
 The evidence relative to requested Issue No. Seven A(a) was undisputed. For this reason it would have been error for the court to have given the issue. The court should never submit an issue where the evidence relative thereto is all one way. Speer’s Special Issues, Sec. 163, 429, 456. Issue Seven A(b) was requested on the same paper. Appellant requested that it be submitted so that an answer thereto was conditioned upon an affirmative answer being made to Issue Seven A(a). Issue Seven A(a) being properly refused, the court did not err in refusing to submit Issue Seven A(b).
Requested Special Issue No. One A was not affirmatively plead by appellant and for this reason the court properly refused its submission. Rule 279, Rules of Civil Procedure.
We have examined the motion for rehearing and it is our opinion that the same-should be overruled.